--------------------------------------------------------------------------------

Exhibit 10.8


OTIS WORLDWIDE CORPORATION
PENSION PRESERVATION PLAN


1.
PREAMBLE


1.1
Purpose


The Otis Worldwide Corporation Pension Preservation Plan (the “Preservation
Plan” or the “Plan”) is hereby established effective as of the date of the
Spin-off (the “Effective Date”) as an unfunded plan for the benefit of certain
employees to provide for benefits accrued but not yet paid under the UTC PPP,
which provided retirement benefits in excess of the retirement and survivor
benefits that may have been paid from tax-qualified retirement plans due to (i)
benefit limitations imposed by Section 415 of the Code and (ii) the limitation
imposed by Section 401(a)(17) of the Code on compensation that may be taken into
account in computing retirement benefits under tax-qualified retirement plans
(referred to collectively as the “Limits”).


1.2
Spin-off from UTC


On November 26, 2018, United Technologies Corporation (“UTC”) announced its
intention to separate into three independent companies, UTC, Otis Worldwide
Corporation (the “Corporation”) and Carrier Global Corporation (“Carrier”),
through spin-off transactions expected to be completed by mid-year 2020.  The
transaction by which the Corporation ceased to be a Subsidiary of UTC is
referred to herein as the “Spin-off.”  In connection with the Spin-off, and
pursuant to the terms of the Employee Matters Agreement by and among the
Corporation, UTC, and Carrier (the “Employee Matters Agreement”), the Plan
assumed all obligations (to the extent not yet paid) that accrued and vested
under the UTC PPP on or after January 1, 2005, with respect to “Otis Group
Employees” (as such term is defined in the Employee Matters Agreement).  Any
such benefits accrued but not yet paid under the UTC PPP for the benefit of Otis
Group Employees or Beneficiaries of Otis Group Employees will be administered
and paid under the terms of the Plan. All distribution elections (including
default elections) and designations of Beneficiary made under the UTC PPP by an
Otis Group Employee, and in effect immediately prior to the Effective Date will
continue to apply and shall be administered under the Plan, until such election
or designation expires or is otherwise changed or revoked in accordance with the
terms of the Plan.  For the avoidance of doubt, (1) any benefits in pay status
to Former Employees (as such term is defined in the Employee Matters Agreement),
and (2) all obligations under the UTC Prior Plans, as of the Spin-off date shall
not be assumed under the Plan, but shall remain with the UTC PPP and the UTC
Prior Plans.  All valid domestic relations orders filed with the UTC PPP as of
immediately prior to the Effective Date with respect to the benefit of an Otis
Group Employee shall continue to apply under the Plan to the extent provided
under Section 12.


-1-

--------------------------------------------------------------------------------

2.
DEFINITIONS


Beneficiary means the person, persons or entity designated in writing by a
Participant to receive the value of his or her Plan Benefit in the event of the
Participant’s death, in accordance with the terms of the Plan.  If a Participant
fails to designate a Beneficiary under the Plan, or if the Beneficiary (and any
contingent Beneficiary) does not survive the Participant, the value of the
Participant’s Plan Benefit will be payable to the Participant’s estate.


CB Benefit means the frozen Cash Balance Formula Benefit, accrued as of December
31, 2019, under the terms of the UTC PPP, together with interest, transferred to
the Plan as of the Spin-off date, with no additional benefit accruals under the
Plan.


Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto.  Reference to any section of the Internal Revenue Code
shall include any final regulations or other applicable guidance.  References to
“Section 409A” shall include any final regulations or other applicable guidance
issued thereunder by the Internal Revenue Service from time to time in effect.


Committee means the Otis Employee Benefit Plan Committee, which is responsible
for the administration of the Plan.  The Committee may delegate administrative
responsibilities to such individuals and entities as it shall determine.


Corporation means the Otis Worldwide Corporation.


Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration.


-2-

--------------------------------------------------------------------------------

Election Form means the form provided to Participants electronically or in paper
form for the purpose of electing the form of payment for a Current Plan Benefit.


FAE Benefit means the frozen Final Average Earnings Formula Benefit, accrued as
of December 31, 2014 under the terms of the UTC PPP, transferred to the Plan as
of the Spin-off date, with no additional benefit accruals under the Plan.


Otis Company means Otis Worldwide Corporation or any entity controlled by or
under common control with Otis Worldwide Corporation within the meaning of
Section 414(b) or (c) of the Code (but substituting “at least 20 percent” for
“at least 80 percent” as the control threshold used in applying Sections 414(b)
and (c)).


Participant means an Otis Group Employee who was a participant in the UTC PPP as
of the Spin-off date.


Plan Benefit means an FAE Benefit and/or a CB Benefit payable under the Plan.


Separation from Service means a termination of a Participant’s employment with
all Otis Companies, other than by reason of death.  A Separation from Service
will be deemed to occur where the Participant and the Otis Company that employs
the Participant reasonably anticipate that the bona fide level of services the
Participant will perform (whether as an employee or as an independent
contractor) will be permanently reduced to a level that is less than
thirty-seven and a half percent (37.5%) of the average level of bona fide
services the Participant performed during the immediately preceding 36 months
(or the entire period the Participant has provided services if the Participant
has been providing services to the Otis Companies for less than 36 months).  A
Participant shall not be considered to have had a Separation from Service as a
result of a transfer from one Otis Company to another Otis Company.  For the
avoidance of doubt, a transfer from an Otis Company to UTC or Carrier (or one of
their affiliates) after the Spin-off (and that otherwise satisfies the
definition of a Separation from Service) shall constitute a Separation from
Service.


-3-

--------------------------------------------------------------------------------

Specified Employee means for the period (1) until the Corporation’s first
specified employee effective date following the Spin-off, those officers and
executives of the Corporation and its Subsidiaries who were identified as a
specified employee of UTC on the “specified employee identification date”
preceding such specified employee effective date (as such terms are defined by
Treas. Reg. Section 1.409A-1(i)(3) and (4)); and (2) from and after the
Corporation’s first specified employee effective date following the Spin-off,
each of the fifty (50) highest-paid officers and other executives of the
Corporation and its affiliates (determined for this purpose under Treas. Reg.
Section 1.409A-1(g)), effective annually as of April 1st, based on compensation
reported in Box 1 of Form W-2, but including amounts that are excluded from
taxable income as a result of elective deferrals to qualified plans and pre-tax
contributions.  Foreign compensation earned by a nonresident alien that is not
effectively connected with the conduct of a trade or business in the United
States will not be used to determine Specified Employees following the Spin-off.


Spin-off means the process by which the Corporation becomes a separate publicly
traded company and no longer a UTC subsidiary.


Subsidiary means any corporation, partnership, joint venture, limited company or
other entity during any period in which at least a 50% voting or profits
interest is owned, directly or indirectly, by the Corporation or any successor
to the Corporation.


UTC PPP means the United Technologies Corporation Pension Preservation Plan, as
amended and restated as of December 31, 2009, that applies to amounts that were
earned and vested after December 31, 2004.


UTC Prior Plans means the United Technologies Corporation Pension Preservation
Plan, as in effect on December 31, 2004 and the United Technologies Corporation
Pension Replacement Plan, as in effect on December 31, 2004.


UTC Qualified Retirement Plan means the United Technologies Corporation Employee
Retirement Plan.


-4-

--------------------------------------------------------------------------------

3.
ELIGIBILITY


Each Otis Group Employee who was a participant in the UTC PPP as of the Spin-off
date shall be a Participant under the Plan.  The Plan is closed to new entrants
as of its establishment.


4.
DETERMINATION OF PLAN BENEFITS


The Preservation Plan has been established to provide for FAE Benefits and CB
Benefits previously accrued under the UTC PPP.


4.1
FAE Benefit


The FAE Benefit under the UTC PPP was frozen effective as of December 31, 2014.
Therefore, a Participant’s FAE Benefit under the Plan shall be the Participant’s
FAE Benefit accrued as of December 31, 2014 under the UTC PPP, and transferred
to the Plan effective as of the Spin-off date, with no additional accruals under
the Plan.


4.2
CB Benefit


The CB Benefit under the UTC PPP was frozen effective as of December 31, 2019. 
Therefore, a Participant’s CB Benefit under the Plan shall be the Participant’s
CB Benefit accrued as of December 31, 2019 under the UTC PPP, and transferred to
the Plan, together with interest accrued through the Spin-off date, with no
additional benefit accruals under the Plan.  A CB Benefit will continue to be
eligible for interest credits under the Plan pursuant to Subsection 4.3.


4.3
Credited Interest on CB Benefit


Each CB Benefit under the Plan shall be eligible for monthly interest credits
until its full distribution in accordance with Section 8.  The interest
crediting rate is set annually, based on the 30-year U.S. Treasury bond yield.


-5-

--------------------------------------------------------------------------------

4.4
Calculation of FAE Benefit Prior to Transfer


In determining a Participant’s FAE Benefit to be transferred to the Plan from
the UTC PPP, the FAE Benefit was calculated under the UTC PPP as the excess, if
any, of (a) over (b), and for purposes of this calculation, it was assumed that
the UTC Qualified Retirement Plan benefit and the UTC PPP benefit would commence
at the same time, where:


(a)
equals the FAE Benefit that would be paid to such Participant (or on his or her
death to his or her Beneficiary) under the UTC Qualified Retirement Plan if the
provisions of the UTC Qualified Retirement Plan were administered without regard
to the Limits; and


(b)
equals the FAE Benefit payable to such Participant (or on his or her death to
his or her Beneficiary) under the UTC Qualified Retirement Plan.


The FAE Benefit under the UTC Qualified Retirement Plan was calculated with an
FAE formula that used the Participant’s average annual earnings for the 5
highest consecutive years of earnings out of his or her last 10 years of UTC
Qualified Retirement Plan participation through December 31, 2014.


4.5
Calculation of CB Benefit Prior to Transfer


A Participant’s CB Benefit under the UTC PPP was calculated under a cash balance
formula, as an account that grew with age-based pay credits (a percentage of
earnings) and interest credits.  The interest crediting rate was set annually,
based on the 30-year U.S. Treasury bond yield.


5.
PARTICIPANT ELECTIONS AND DESIGNATIONS


5.1
Payment Elections


Payment elections for both the FAE Benefit and the CB Benefit under the UTC PPP
are transferred and effective under the Plan as of the Spin-off date.


5.2
Form of FAE Benefit


FAE Benefits shall be paid as a monthly single life annuity or an actuarially
equivalent survivor benefit annuity, unless a timely election was made in
accordance with the terms of the UTC PPP.  A UTC PPP participant was able to
elect to receive the FAE Benefit as a single lump-sum payment or a series of 2
to 10 annual installment payments.  Except as provided below in Subsection 5.6,
a Participant’s transferred payment election is irrevocable.


-6-

--------------------------------------------------------------------------------

5.3
Form of CB Benefit


CB Benefits shall generally be made as a lump-sum payment, unless a timely
election was made in accordance with the terms of the UTC PPP.  A UTC PPP
participant was able to elect to receive a monthly annuity or a series of 2 to
10 annual installment payments.  Except as provided below in Subsection 5.6, a
Participant’s transferred payment election is irrevocable.


5.4
FAE Benefit in the Form of Lump Sum or Annual Installments


If a Participant’s Plan benefit is an FAE Benefit and the Participant elects to
have his or her FAE Benefit paid in the form of a single lump-sum or annual
installment distribution, the actuarially equivalent present value of the FAE
Benefit shall be determined using the applicable mortality table prescribed by
the IRS (updated annually by the IRS), and interest assumption equal to the
average yield for tax-free municipal bonds of 10-year maturities, averaged over
the prior five calendar years.  For purposes of computing this interest
assumption, the Barclays Capital 10‑Year Municipal Bond Index shall be utilized,
averaging the published yield for 10-year maturities (credit quality AA or
above) on the last business day of the year over the most recent five
consecutive full calendar-year period.  This rate shall be adjusted annually at
the beginning of each calendar year.


If a Participant’s Plan benefit is an FAE Benefit and the Participant elects to
have his or her FAE Benefit paid in the form of annual installments, the value
calculated above will be further divided into equal annual installments to be
paid over the period elected (2 to 10 years), credited with the interest rate
then in effect, as detailed above in Subsection 5.4.


5.5
CB Benefit in the Form of Annual Installments or an Annuity


If a Participant’s Plan benefit is a CB Benefit and the Participant elects to
have his or her CB benefit paid as annual installments, the value of the CB
Benefit will be divided into the specific number of equal annual installments (2
to 10 years), credited with the interest rate then in effect, as detailed in
Subsection 4.3.


-7-

--------------------------------------------------------------------------------

If a Participant’s Plan benefit is a CB Benefit and the Participant elects to
have his or her CB benefit paid as a monthly annuity, the CB Benefit will be
converted to a monthly annuity using the applicable mortality table prescribed
by the IRS (updated annually by the IRS) and a specified annuity conversion
interest rate.  The annuity conversion rates are set each year, based on the IRS
specified bond yields for the month of November of the prior calendar year. 
This rate shall be adjusted annually at the beginning of each calendar year.


5.6
Change in Payment Election


A Participant may make an election to change the time or form of payment
transferred from the UTC PPP as detailed under Sections 5.2 and 5.3, subject to
the following requirements:


i.
A Plan Participant may make an election to receive a monthly annuity payment,
single lump-sum payment, or a series of 2 to 10 annual installment payments;


ii.
The new election must be made at least twelve months prior to the date payments
are scheduled to commence (and the new election shall be ineffective if the
payment commencement date occurs within twelve months after the date of the new
election);


iii.
The new election will not take effect until at least twelve months after the
date when the Participant submits a new Election Form; and


iv.
The new benefit payment commencement date must be at least five years later than
the date on which payments commence under the current election.


5.7
Full Satisfaction of Corporation’s Obligation


The full payment of a monthly annuity, lump-sum or annual installment
distributions to the Participant, or his or her Beneficiary (if applicable), in
accordance with this Section 5 shall be in full satisfaction of all of the
Corporation’s obligations with respect to the Participant under the Plan.


-8-

--------------------------------------------------------------------------------

5.8
Designation of Beneficiary


Each Participant who has attained age 55 with at least 10 years of service shall
be given the opportunity to designate a Beneficiary for his or her Plan Benefit
on an electronic or written form provided by the Committee.  A Participant may
change such designation on an electronic or written form acceptable to the
Committee and any change will be effective on the date received by the
Committee.  Designations received after the date of the Participant’s death will
not be effective.  If a Participant designates the Participant’s spouse as the
Participant’s Beneficiary, that designation shall not be revoked or otherwise
altered or affected by any:  (a) change in the marital status of the
Participant; (b) agreement between the Participant and such spouse; or (c)
judicial decree (such as a divorce decree) affecting any rights that the
Participant and such spouse might have as a result of their marriage,
separation, or divorce; it being the intent of the Plan that any change in the
designation of a Beneficiary hereunder may be made by the Participant only in
accordance with the procedures set forth in this Section 5.8.  A trust may be
named as a Beneficiary under the lump-sum or annual installment forms of
payment.  In the event of the death of a Participant, distributions shall be
made in accordance with Section 7.


6.
DISTRIBUTION OF BENEFIT


6.1
Distribution of Plan Benefit Generally


Except as provided in Subsection 5.6 (Change in Payment Election), Section 6.2
(Separation from Service of Specified Employees), the value of a Participant’s
Preservation Plan Benefit will be distributed (or begin to be distributed) to
the Participant as follows:


i.
If a Participant’s benefit is an FAE Benefit only, the benefit will be paid to
the Participant on the first business day of the month following the later of a
Participant’s Separation from Service, or when the Participant reaches age 55;


ii.
If a Participant’s benefit is a CB Benefit only, the benefit will be paid to the
Participant on the first business day of the month following the Participant’s
Separation from Service; or


-9-

--------------------------------------------------------------------------------

iii.
If a Participant’s benefit is both an FAE Benefit and a CB Benefit, the benefit
will be paid to the Participant according to the rules outlined above in
Subsections i. and ii. for the corresponding portions of the benefit.


6.2
Separation from Service of Specified Employees


If the Participant is a Specified Employee on the date of the Participant’s
Separation from Service, distribution of the Participant’s Plan Benefit to the
Participant that is made on account of the Participant’s Separation from Service
will not be made or commence earlier than the first business day of the seventh
month following the date of Separation from Service.  In the case of a
distribution in installments, the date of any subsequent installments shall not
be affected by the delay of any installment hereunder.  No interest will accrue
on any delayed payment.


6.3
Administrative Adjustments in Payment Date


A payment is treated as being made on the date when it is due under the Plan if
the payment is made on the due date specified by the Plan, or on a later date
that is either (i) in the same calendar year (for a payment whose specified due
date is on or before September 30), or (ii) by the 15th day of the third
calendar month following the date specified by the Plan (for a payment whose
specified due date is on or after October 1).  A payment also is treated as
being made on the date when it is due under the Plan if the payment is made not
more than 30 days before the due date specified by the Plan.  In no event, will
a payment to a Specified Employee on account of his or her Separation from
Service be made or commence earlier than the first day of the seventh month
following the date of Separation from Service.  A Participant may not, directly
or indirectly, designate the taxable year of a payment made in reliance on the
administrative rules in this Section 6.3.


-10-

--------------------------------------------------------------------------------

7.
DISTRIBUTION IN THE EVENT OF DEATH


7.1
FAE Benefit in the Form of an Annuity


If a Participant’s Plan benefit (or portion of a benefit) is an FAE Benefit and
the Participant has not made an election to receive his or her Plan Benefit in a
lump sum or installments as of the date of death, any survivor benefits will be
paid as a life annuity subject to the following:


i.
If death occurs prior to age 55 with at least five years of service and less
than 10 years of service, the spouse of the Participant shall receive a 50%
survivor annuity benefit beginning on the date the Participant would have
attained his or her 55th birthday.  If the Participant is unmarried, no Plan
benefit is payable.


ii.
If death occurs prior to age 55 with at least 10 years of service, the spouse of
the Participant shall receive a 100% survivor annuity benefit beginning on the
date the Participant would have attained his or her 55th birthday.  If the
Participant is unmarried, no Plan benefit is payable.


iii.
If death occurs on or after attainment of age 55 with at least 10 years of
service or attainment of age 65, and the Participant has elected a survivor
annuity, survivor benefits shall be paid as a 100% survivor annuity benefit
beginning as soon as practicable but no later than December 31st of the year
following the year in which the death occurred in the following order:


(1)
to the Spouse of the Participant, if the Participant is married at the time of
death;


(2)
to the named Beneficiary or contingent annuitant, if the Participant is not
married at the time of death;


(3)
to the children of the Participant (divided among them equally) if the
Participant has not designated a Beneficiary prior to his or her death; or


(4)
to the Participant’s estate, if the Participant has no children at the time of
his or her death, or as a lump sum actuarial equivalent to the Participant’s
estate, at the sole discretion of the Administrator, in lieu of the survivor
annuity benefit.


-11-

--------------------------------------------------------------------------------

iv.
If the Participant is not married at the time of death and the Participant has
not designated a Beneficiary or contingent annuitant, the benefit shall be
payable as:


(1)
a 10-year certain actuarially equivalent annuity to the children of the
Participant; or


(2)
a 5-year certain actuarially equivalent annuity to the estate of the
Participant.


7.2
FAE Benefit in the Form of a Lump-Sum or Annual Installments


If a Participant’s Plan benefit (or portion of a benefit) is an FAE Benefit and
the Participant has made an election to receive his or her Plan Benefit in a
lump sum or annual installments, such Participant shall have survivor benefits
paid to his or her Beneficiary as follows:


i.
If death occurs prior to age 55, with at least 10 years of service, the accrued
FAE Benefit shall be paid in a lump-sum payment, as of the date the Participant
would have attained his or her 55th birthday, in the following order:


(1)
to the Spouse of the Participant, if the Participant is married at the time of
death;


(2)
to the children of the Participant (divided among them equally) if the
Participant is not married at the time of death; or


(3)
to the Participant’s estate, if the Participant has no children at the time of
his or her death.


ii.
If death occurs on or after age 55, with at least 10 years of service, the Plan
accrued benefit shall be paid to the Beneficiary beginning on the first business
day of the month following the Participant’s death, in the following order:


(1)
to the named Beneficiary;


(2)
to the Spouse of the Participant, if the Participant is married at the time of
death, and has not named a Beneficiary;


(3)
to the children of the Participant (divided among them equally), if the
Participant is not married at the time of death; or


-12-

--------------------------------------------------------------------------------

(4)
to the Participant’s estate, if the Participant has no children at the time of
his or her death.


iii.
If death occurs after the benefit commencement date but before all annual
installments have been paid, the remaining installments will be paid to the
Beneficiary as scheduled.


iv.
If death occurs at any age, with less than 10 years of service, 50% of the
accrued FAE Benefit shall be paid in a lump-sum payment as of the date the
Participant would have attained his or her 55th birthday (or on the first
business day of the month following the Participant’s death if the Participant
had already attained age 55) in the following order:


(1)
to the Spouse of the Participant, if the Participant is married at the time of
death;


(2)
to the children of the Participant (divided among them equally) if the
Participant is not married at the time of death; or


(3)
to the estate of the Participant, if the Participant has no children at the time
of his or her death.


7.3
CB Benefit Prior to Benefit Distribution Commencement


If a Participant’s Plan benefit (or portion of a benefit) is a CB Benefit, and
the Participant has not commenced receiving Plan Benefits, the accrued CB
Benefit shall be paid in a lump sum on the first business day of the month
following the Participant’s death in the following order:


i.
to the named Beneficiary;


ii.
to the Spouse of the Participant, if the Participant is married at the time of
death and has not designated a Beneficiary prior to his or her death;


iii.
to the children of the Participant (divided among them equally), if the
Participant is not married at the time of death; or


-13-

--------------------------------------------------------------------------------

iv.
to the Participant’s estate, if the Participant has no children at the time of
his or her death.


7.4
CB Benefit Following Benefit Distribution Commencement


If a Participant’s Plan benefit (or portion of a benefit) is a CB Benefit, and
the Participant has commenced receiving benefits under the Plan in the form of
installment payments or a monthly annuity, the remaining accrued CB Benefit
shall be paid as soon as practicable but no later than December 31st of the year
following the year in which the death occurred as follows:


i.
Monthly Annuity


If the Participant has elected a survivor annuity, survivor benefits shall be
paid beginning on the first business day of the month following the
Participant’s death in the following order:


(1)
as a 100% survivor annuity benefit to the named Beneficiary;


(2)
as a 100% survivor annuity benefit to the Spouse of the Participant, if the
Participant is married at the time of death and has not designated a Beneficiary
prior to his or her death;


(3)
as a 100% survivor annuity benefit to the children of the Participant (divided
among them equally), if the Participant is not married at the time of death; or


(4)
as a 100% survivor annuity benefit to the Participant’s estate, if the
Participant has no children at the time of his or her death, or as a lump sum
actuarial equivalent to the Participant’s estate, at the sole discretion of the
Administrator, in lieu of the survivor annuity benefit.


-14-

--------------------------------------------------------------------------------

ii.
Installment Payments


If the Participant has elected annual installment payments, any remaining
installment payments shall be paid as survivor benefits beginning on the first
business day of the month following the Participant’s death in the following
order:


(1)
to the named Beneficiary;


(2)
to the Spouse of the Participant, if the Participant is married at the time of
death and has not designated a Beneficiary prior to his or her death;


(3)
to the children of the Participant (divided among them equally), if the
Participant is not married at the time of death; or


(4)
to the Participant’s estate, if the Participant has no children at the time of
his or her death, or as a lump sum to the Participant’s estate, at the sole
discretion of the Administrator, in lieu of installment payments.


8.
DISABILITY


In the event of the Disability of a Participant, the Participant’s Plan Benefit
will be maintained and distributed in accordance with the terms of the Plan and
the Participant’s elections on file.


9.
FUNDING


The Preservation Plan shall be maintained as an unfunded Plan that is not
intended to meet the qualification requirements of Section 401 of the Code. 
Except in the event of a Change in Control of the Corporation (as described in
Section 10 hereof), all benefits under the Preservation Plan shall be payable
solely from the general assets of the Corporation.  In this regard, the rights
of each Participant, Contingent Annuitant and Beneficiary under the Preservation
Plan with respect to his or her Preservation Plan retirement benefit or survivor
benefit shall be those of a general unsecured creditor of the Corporation.  The
Corporation shall not undertake to set aside assets in trust or otherwise
segregate assets to fund its obligations under the Preservation Plan except as
provided in Section 11 hereof.


-15-

--------------------------------------------------------------------------------

10.
CHANGE OF CONTROL


In the event of a Change of Control of the Corporation, the Corporation shall
immediately fully fund the value of all accrued Benefits under the Preservation
Plan, determined by the actuary as of the date of the Change of Control,
provided the funding is not proximate to a downturn in the Corporation’s
financial health within the meaning of Treas. Reg. Section
1.409A-3(j)(4)(ix)(C)(1) or would otherwise trigger taxation under Section
409A.  Any required proceeds will be contributed to a rabbi trust, and such
proceeds will be held and maintained in the United States.  For purposes of this
Section 10, “Change of Control” shall have the meaning given to that term under
the Corporation’s most recently adopted long-term incentive plan.


11.
NONASSIGNABILITY EXCEPT DOMESTIC RELATIONS ORDERS


(a)
Except as provided in Subsection (b) or (c) below, no Participant or Beneficiary
or any other person shall have the right to sell, assign, transfer, pledge, or
otherwise encumber any interest in the Plan and the rights to all payments are
unassignable and non-transferable.  A payment hereunder, prior to actual
payment, will not be subject to attachment or seizure for the payment of any
debts, judgments or other obligations.  Plan benefits will not be transferred by
operation of law in the event of a Participant’s or any Beneficiary’s bankruptcy
or insolvency.


(b)
The Plan shall comply with the terms of any valid domestic relations order
submitted to the Committee.  Any payment to a party other than the Participant
pursuant to the terms of a domestic relations order shall be charged against and
reduce the Participant’s benefit.  Neither the Plan, the Corporation, the
Committee, nor any other party shall be liable in any manner to any person,
including but not limited to any Participant or Beneficiary, for complying with
the terms of a domestic relations order.


(c)
To the extent that any Participant, Beneficiary or other person receives an
excess or erroneous payment under the Plan, the amount of such excess or
erroneous payment shall be held in a constructive trust for the benefit of the
Corporation and the Plan, and shall be repaid by such person upon demand.  The
Committee may reduce any other benefit payable to such person, or may pursue any
remedy available at law or equity to recover the amount of such excess or
erroneous payment or the proceeds thereof.  Notwithstanding the foregoing, the
amount payable to a Participant or Beneficiary may be offset by any amount owed
to any Otis Company to the extent permitted by Section 409A.


-16-

--------------------------------------------------------------------------------

12.
NO CONTRACT OF EMPLOYMENT


Participation in the Preservation Plan shall not be construed to constitute a
direct or indirect contract of employment between the Corporation or any
Subsidiary and the Participant.  Nothing in the Preservation Plan shall be
deemed to give a Participant the right to be retained in the service of the
Corporation for any length of time or interfere with the right to terminate a
Participant’s employment.  Participants, Beneficiaries, and contingent
annuitants shall have no rights against the Corporation resulting from
participation in the Preservation Plan other than as specifically provided
herein.


13.
TAXES/WITHHOLDING


The Corporation shall have the right to withhold taxes from Plan Benefit
accruals and payments to the extent it reasonably determines such withholding to
be required by law.


14.
GOVERNING LAW


The provisions of the Plan will be construed and interpreted according to the
laws of the State of Delaware, to the extent not preempted by federal law.


15.
AMENDMENT AND TERMINATION


15.1
Power to Amend or Terminate Plan Reserved


The Corporation expects to continue the Preservation Plan indefinitely, but
reserves the right, by action of the Committee, to amend or terminate the
Preservation Plan at any time; provided, however, that no such action shall
decrease any benefits accrued under the Preservation Plan as of the date of such
action.  Although the benefits accrued under the Preservation Plan are not
subject to the restrictions imposed by Section 204(g) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), the proviso in the preceding
sentence shall be construed in a manner consistent with Section 204(g) of
ERISA.  As a result, the proviso referred to in the preceding sentence imposes
restrictions identical with the restrictions that would be imposed on the
Preservation Plan if the Preservation Plan were subject to Section 204(g) of
ERISA.


-17-

--------------------------------------------------------------------------------

15.2
Final Plan Distributions


Upon the termination of the Plan with respect to all Participants, and
termination of all arrangements sponsored by the Corporation or its affiliates
that would be aggregated with the Plan under Section 409A, the Corporation shall
have the right, in its sole discretion, and notwithstanding any elections made
by the Participant, to pay the Participant’s vested Plan Benefit in a lump sum,
to the extent permitted under Section 409A.  All payments that may be made
pursuant to this Subsection 15.2 shall be made no earlier than the thirteenth
month and no later than the twenty-fourth month after the termination of the
Plan.  The Corporation may not accelerate payments pursuant to this Subsection
15.2 if the termination of the Plan is proximate to a downturn in the
Corporation’s financial health within the meaning of Treas. Reg. Section
1.409A-3(j)(4)(ix)(C)(1).  If the Corporation exercises its discretion to
accelerate payments under this Subsection 15.2, it shall not adopt any new
arrangement that would have been aggregated with the Plan under Section 409A
within three years following the date of the Plan’s termination.


15.3
No Consent Required


The consent of any Participant, Beneficiary, or other person shall not be
required with respect to any amendment or termination of the Plan.


16.
COMPLIANCE WITH SECTION 409A


To the extent that rights or payments under the Plan are subject to Section
409A, the Preservation Plan shall be construed and administered in compliance
with the conditions of Section 409A and regulations and other guidance issued
pursuant to Section 409A for deferral of income taxation until the time the
compensation is paid.  Any distribution election that would not comply with
Section 409A shall not be effective for purposes of the Plan.  To the extent
that a provision of the Plan does not comply with Section 409A, such provision
shall be void and without effect.  The Corporation does not warrant that the
Preservation Plan will comply with Section 409A with respect to any Participant
or with respect to any payment.  In no event shall an Otis Company; any
director, officer, or employee of an Otis Company (other than the Participant);
or any member of the Committee be liable for any additional tax, interest, or
penalty incurred by a Participant or Beneficiary as a result of the Preservation
Plan’s failure to satisfy the requirements of Section 409A, or as a result of
the Plan’s failure to satisfy any other requirements of applicable tax laws.


-18-

--------------------------------------------------------------------------------

17.
NOTICE


Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if sent by first-class mail to the Otis Worldwide
Corporation, One Carrier Place, Farmington, Connecticut 06032, Attn:  Otis
Employee Benefit Plan Committee.  Any notice or filing required or permitted to
be given to any Participant or Beneficiary under the Plan shall be sufficient if
provided either electronically, hand-delivered, or mailed to the address (or
email address, as the case may be) of the Participant or Beneficiary then listed
on the records of the Corporation.  Any such notice will be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or email system.


18.
VALIDITY


If any provision of the Plan is held to be illegal or invalid for any reason,
the remaining provisions of the Plan will be construed and enforced as if such
illegal and invalid provision had never been inserted herein.


19.
SUCCESSORS


The provisions of the Preservation Plan shall bind and inure to the benefit of
the Corporation, and its successors and assigns.  The term successors shall
include any corporate or other business entity that by merger, consolidation,
purchase or otherwise acquires all or substantially all of the business and
assets of the Corporation and successors of any such Corporation or other
entity.


-19-

--------------------------------------------------------------------------------

20.
ADMINISTRATION AND CLAIMS


20.1
Plan Administration


The Committee shall be solely responsible for the administration and operation
of the Plan and shall be the “administrator” of the Plan for purposes of ERISA. 
The Committee shall have full and exclusive authority and discretion to
interpret the provisions of the Plan and to establish such administrative
procedures as it deems necessary and appropriate to carry out the purposes of
the Plan.  The Committee shall have the right to delegate its responsibilities
hereunder to sub-committees and individuals.  Any question of administration or
interpretation arising under the Preservation Plan shall be determined by the
Committee (or its delegate) in its full discretion, and its decision shall be
final and binding upon all parties.


The Committee may provide web access and calculation tools to facilitate the
administration of the Plan and to provide information to Participants; provided
that any estimate of a Participant’s current or projected accrued benefit shall
in no event be binding on the Committee in the event of any discrepancy between
such estimate and a Participant’s actual accrued Plan Benefit, which, in all
cases, shall control.


Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee at Otis Worldwide Corporation, One Carrier Place,
Farmington, CT 06032, Attn:  Employee Benefit Plan Committee.  The Committee
shall respond in writing as soon as practicable.


20.2
Claim Procedures


A Participant or Beneficiary who believes that he or she has been denied a
benefit to which he or she is entitled under the Plan (referred to in this
Subsection 20.2 as a “Claimant”) may file a written request with the Committee
setting forth the claim.  The Committee shall consider and resolve the claim as
set forth below.


i.
Upon receipt of a claim, the Committee or its designated agent shall advise the
Claimant that a response will be forthcoming within 90 days.  The Committee may,
however, extend the response period for up to an additional 90 days for
reasonable cause, and shall notify the Claimant of the reason for the extension
and the expected response date.  The Committee or its designated agent shall
respond to the claim within the specified period.


-20-

--------------------------------------------------------------------------------

ii.
If the claim is denied in whole or part, the Committee shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of the Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review of the claim; and (6) the Claimant’s
right to bring an action for benefits under Section 502(a) of ERISA.


iii.
Within 60 days after the Claimant’s receipt of the written decision denying the
claim in whole or in part, the Claimant may request in writing that the
Committee review the determination.  The Claimant or his or her duly authorized
representative may, but need not, review the relevant documents and submit
issues and comment in writing for consideration by the Committee.  If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.


iv.
Within 60 days after the Committee receives a request for review, it will review
the initial determination.  If special circumstances require that the 60-day
time period be extended, the Committee will so notify the Claimant and will
render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.


v.
The Committee shall have the greatest discretion permitted by law in making
decisions pursuant to this Section 20.2.  All decisions on review shall be final
and binding with respect to all concerned parties.  The decision on review shall
set forth, in a manner calculated to be understood by the Claimant, (1) the
specific reasons for the decision, including references to the relevant Plan
provisions upon which the decision is based; (2) the Claimant’s right to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information, relevant to his or her benefits; and
(3) the Claimant’s right to bring an action for benefits under Section 502(a) of
ERISA.


-21-

--------------------------------------------------------------------------------

21.
CERTAIN REGULATORY MATTERS


The Plan is subject to ERISA.  However, because the Plan is an unfunded plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
the Plan is exempt from most of ERISA’s requirements.  Although the Plan is
subject to Part 1 (Reporting and Disclosure) and Part 5 (Administration and
Enforcement) of Title I, Subtitle B of ERISA, the Department of Labor has issued
a regulation that exempts the Plan from most of ERISA’s reporting and disclosure
requirements.  The Plan constitutes an “excess benefit plan” as defined in
Section 3(36) of ERISA.


22.
TO WHOM SHOULD QUESTIONS CONCERNING THE PLAN BE DIRECTED?


All questions concerning the operation of the Plan (including information
concerning the administrators of the Plan) should be directed to:



 
Otis Worldwide Corporation
 
One Carrier Place
 
Farmington, CT 06032
 
Attn:  Otis Employee Benefit Plan Committee
 
Telephone:  860-676-6000





-22-

--------------------------------------------------------------------------------